UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JONATHAN JACKSON,

                                      Plaintiff,
       vs.                                                           9:19-CV-193
                                                                     (MAD/TWD)
J. RELF et al.,
                              Defendants.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

JONATHAN JACKSON
05-A-2182
Sing Sing Correctional Facility
354 Hunter Street
Ossining, New York 10562
Plaintiff pro se

HON. LETITIA JAMES                                   ERIK PINSONNAULT, AAG
Attorney General for the State of New York
The Capitol
Albany, New York 12224
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                                             ORDER

       Plaintiff, an inmate currently in the custody of the New York State Department of

Corrections and Community Supervision ("DOCCS"), commenced this action pursuant to 42

U.S.C. § 1983, alleging the following claims: Eighth Amendment conditions of confinement,

Fourteenth Amendment procedural due process, and Fourteenth Amendment substantive due

process. See Dkt. No. 1. Specifically, Plaintiff alleges that he was subjected to unwarranted

disciplinary sanctions following a disciplinary hearing which he contends did not adequately

protect his due process rights. See id. His initial disciplinary determination was later reversed by
the Director of Special Housing/Inmate Disciplinary Program, after Plaintiff had allegedly served

a total of one-hundred and seventeen days in disciplinary confinement. See id.; Dkt. No. 34 at 4.

        Plaintiff's claims arose while he was in the custody of DOCCS as an inmate at the Great

Meadow Correctional Facility ("Great Meadow"). See Dkt. No. 1. As a result of an initial review

by the Court, Plaintiff's claims were significantly narrowed. See Dkt. No. 7. Specifically, the

remaining claims include the following: (1) Plaintiff's Fourteenth Amendment disciplinary due

process claim against Deputy Superintendent of Administration Relf ("Relf"); and (2) Plaintiff's

Fourteenth Amendment due process claims against Corrections Officer Brockley ("Brockley") and

Corrections Lieutentant Scarlotta ("Scarlotta") (collectively, "Defendants"). See Dkt. No. 7 at 20.

Additionally, in the April 8, 2019 initial review, the Court dismissed Defendants Raimo and

Zarnelli for their lack of personal involvement in any of the alleged constitutional violations. See

id.

        On July 25, 2019, Defendants Relf and Scarlotta moved to dismiss the complaint pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure on the grounds that Plaintiff failed to

plead sufficient facts to establish: (1) that he was deprived of a liberty interest; (2) the personal

involvement of Defendant Scarlotta; and (3) entitlement to a declaratory judgment. See Dkt. No.

21-1. Plaintiff opposed the motion. See Dkt. No. 27. On September 25, 2019, Defendant

Brockley moved to dismiss the complaint pursuant to Rule 12(b)(6) on the grounds that Plaintiff

failed to allege sufficient facts to establish: (1) that he was deprived of a liberty interest; (2) the

personal involvement of Brockley; and (3) entitlement to declaratory judgment. See Dkt. No. 29-

1.

        In an Order and Report-Recommendation dated January 6, 2020, Magistrate Judge Dancks

recommended that Defendants' motions to dismiss be granted in part and denied in part. See Dkt.

                                                    2
No. 34. Specifically, Magistrate Judge Dancks found that Plaintiff's claim for declaratory relief

should be dismissed as moot because Plaintiff is no longer incarcerated at Great Meadow. See

Dkt. No. 34 at 7. As to Plaintiff's Fourteenth Amendment Procedural Due Process claims,

Magistrate Judge Dancks recommended that the Court deny Defendants' motions, finding that

Plaintiff had plausibly alleged both a deprivation of a protected liberty interest and the personal

involvement of Defendants Brockley and Scarlotta. See id. at 15-16. Currently before the Court

is Magistrate Judge Dancks' January 6, 2020 Order and Report-Recommendation, to which neither

party has submitted objections.

       When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party files "[g]eneral or conclusory objections or objections which merely recite the same

arguments [that he presented] to the magistrate judge," the court reviews those recommendations

for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). After the appropriate review, "the court may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge." 28 U.S.C. § 636(b)(1).

       A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007) (citation omitted). This presumption of truth, however, does not

                                                  3
extend to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

Although a court's review of a motion to dismiss is generally limited to the facts presented in the

pleading, the court may consider documents that are "integral" to that pleading, even if they are

neither physically attached to, nor incorporated by reference into, the pleading. See Mangiafico v.

Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282 F.3d

147, 152-53 (2d Cir. 2002)).

        To survive a motion to dismiss, a party need only plead "a short and plain statement of the

claim," see Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief.'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).

Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," id. at 555 (citation omitted), and present claims that are "plausible on

[their] face." Id. at 570. "The plausibility standard is not akin to a 'probability requirement,' but it

asks for more than a sheer possibility that a defendant has acted unlawfully." Iqbal, 556 U.S. at

678 (citation omitted). "Where a complaint pleads facts that are 'merely consistent with' a

defendant's liability, it 'stops short of the line between possibility and plausibility of "entitlement

to relief."'" Id. (quoting [Twombly, 550 U.S.] at 557). Ultimately, "when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief," Twombly, 550 U.S. at

558, or where a plaintiff has "not nudged [his] claims across the line from conceivable to

plausible, the[ ] complaint must be dismissed." Id. at 570.

        "[I]n a pro se case, the court must view the submissions by a more lenient standard than

that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289,

295 (N.D.N.Y. 2007) (quoting Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d

652 (1972)) (other citations omitted). The Second Circuit has instructed that the court is obligated

                                                    4
to "make reasonable allowances to protect pro se litigants" from inadvertently forfeiting legal

rights merely because they lack a legal education. Govan v. Campbell, 289 F. Supp. 2d 289, 295

(N.D.N.Y. 2007) (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

       Having carefully reviewed the Order and Report-Recommendation, the parties'

submissions, and the applicable law, the Court finds that Magistrate Judge Dancks correctly

determined that the Court should grant in part and deny in part Defendants' motions to dismiss for

failure to state a claim. Specifically, the Court finds that Magistrate Judge Dancks correctly

determined that the Court should dismiss Plaintiff's claim for declaratory relief as moot. Next, the

Court finds that the recommendation correctly determined that Defendants' motions to dismiss as

to Plaintiff's Fourteenth Amendment due process claims against Defendants Relf, Brockley, and

Scarlotta should be denied. Magistrate Judge Dancks found that Plaintiff plausibly alleged a

protected liberty interest based in part upon the purported duration of his disciplinary

confinement. Accepting the allegations in the complaint as true and drawing all reasonable

inferences in Plaintiff's favor, Magistrate Judge Dancks determined that Plaintiff plausibly alleged

being subjected to 117 days of disciplinary confinement, an "intermediate" range of duration. An

intermediate-duration period of confinement may implicate a liberty interest if the conditions

therein represent an "atypical and significant hardship."

       Further, Plaintiff also alleges a deprivation of personal property while in the Special

Housing Unit ("SHU"), stating that when he "arrived in SHU, he was not given his property for 4

days and when he got his propert[y] many of his possessions were missing." See Dkt. No. 27 at 2.

As Magistrate Judge Dancks noted, similar allegations have been found sufficient to survive a

motion to dismiss. See Smith v. Hamilton, No. 9:15-cv-496, 2016 WL 3823395, *3-4 (N.D.N.Y.

July 12, 2016); James v. Gage, No. 15-cv-106, 2018 WL 2694436, *15 (S.D.N.Y. June 5, 2018).

                                                  5
Finally, the Court finds that the recommendation correctly determined that Plaintiff plausibly

alleged the personal involvement of Defendants Scarlotta and Brockley, as they authored the

misbehavior report at issue and participated in the disciplinary hearing at which Plaintiff was

allegedly deprived of his due process rights.

          Accordingly, the Court hereby

          ORDERS that Magistrate Judge Dancks' January 6, 2020 Order and Report-

Recommendation is ADOPTED in its entirety for the reasons set forth therein; and the Court

further

          ORDERS that Defendants' motions to dismiss (Dkt. Nos. 21 and 29) are GRANTED in

part and DENIED in part; and the Court further

          ORDERS that Plaintiff's claim for declaratory relief is DISMISSED as moot; and the

Court further

          ORDERS that Plaintiff's Fourteenth Amendment due process claims against Defendants

Relf, Brockley, and Scarlotta survive the motions to dismiss; and the Court further

          ORDERS that the Clerk of the Court shall serve a copy of this Order on all parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: March 3, 2020
       Albany, New York




                                                   6
